Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 01, 2022 has been entered.
 
Comments Regarding Applicant’s Amendment
The amendment filed July 01, 2022 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
The rejection made under 35 U.S.C. § 112(b) is rendered moot by the cancellation of claim 30.
With regard to the rejections made under 35 U.S.C. §§ 102(a)(1) and 103, Applicant’s remarks have been fully considered in light of the amendment to claim 27.  In response, the rejections are withdrawn.
The Examiner notes that claim 34 still depends from now cancelled claim 28.  As the claim limitations of cancelled claim 28 are now included in claim 27 (as confirmed by Applicant on page 9 of the response, last sentence), and since claim 29, which is the only other currently pending claim that previously depended from cancelled claim 28, is now dependent from claim 27, it is clear that Applicant had intended to make claim 34 dependent from claim 27.  Therefore, the Examiner’s amendment below corrects the dependency of claim 34, so that it depends from claim 27.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
In claim 34, in line 1, change “claim 28” to “claim 27”.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190046276 to Inglese et al. teaches obtaining surface image data of a tooth and volume image data lying below it.  Surface voxels can be identified and distinguished from voxels internal to the volume.  A 3D volume image is reconstructed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665